Name: Commission Regulation (EC) NoÃ 1053/2009 of 5Ã November 2009 amending Regulation (EC) NoÃ 952/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 318/2006 as regards the management of the Community market in sugar and the quota system
 Type: Regulation
 Subject Matter: information technology and data processing;  prices;  beverages and sugar;  agricultural policy
 Date Published: nan

 6.11.2009 EN Official Journal of the European Union L 290/61 COMMISSION REGULATION (EC) No 1053/2009 of 5 November 2009 amending Regulation (EC) No 952/2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40 thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), in particular Article 50(1), in conjunction with Article 4 thereof, Whereas: (1) After the introduction of the final and computerised system of transmission of sugar price information for the price recording system pursuant to Article 14 of Commission Regulation (EC) No 952/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system (3), which consists of monthly transfer of price data from approved operators to the Member States, followed by a transfer of the national data on price averages from the Member States to the Commission, it is appropriate to increase the frequency at which the Management Committee for the Common Organisation of Agricultural Markets is informed of the average sugar prices. (2) To this effect, it should be provided that the Commission has to inform the Management Committee for the Common Organisation of Agricultural Markets of the average prices of white sugar sold on the Community market monthly. However, in order to guarantee data confidentiality, there should be a delay of three months before the price information is communicated to the Management Committee for the Common Organisation of Agricultural Markets. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The first paragraph of Article 14 of Regulation (EC) No 952/2006 is replaced by the following: Each month, the Commission shall inform the Management Committee for the Common Organisation of Agricultural Markets of the average price for white sugar registered during the third month preceding the date of the information. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 178, 1.7.2006, p. 39.